ORDER

PER CURIAM.
Carjuan Adkins appeals the judgment of the Circuit Court of the City of St. Louis, the Honorable Timothy J. Wilson presiding. A jury convicted Adkins of both first-degree robbery and armed criminal action. The Court sentenced Adkins to concurrent ten and three year sentences.
On appeal, Adkins argues that the trial court erred in allowing the prosecution to make improper comments during closing argument. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).
AFFIRMED.